Order unanimously affirmed without costs. Memorandum: Petitioner’s motion, designated as one for "reargument and renewal”, is more properly considered a motion to vacate the judgment dismissing the CPLR article 78 petition based upon newly-discovered evidence (see, CPLR 5015 [a] [2]). Supreme Court properly denied the motion because petitioner failed to demonstrate that the newly-discovered evidence "would probably have produced a different result” (CPLR 5015 [a] [2]). Further, the evidence that petitioner relies on was a matter of public record in existence at the time of the judgment that could have been discovered in the exercise pf reasonable diligence (see, Graham v Beermunder, 93 AD2d 254, lv dismissed 60 NY2d 630; Mully v Drayn, 51 AD2d 660). (Appeal from Order of Supreme Court, Suffolk County, Underwood, Jr., J.—Vacate Judgment.) Present—Green, J. P., Balio, Fallon, Callahan and Davis, JJ.